        Case 5:19-cv-00894-LCB Document 17 Filed 06/17/20 Page 1 of 2                        FILED
                                                                                    2020 Jun-17 PM 03:50
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                           NORTHEASTERN DIVISION
 KALIF AUSTIN,                              )
                                            )
       Plaintiff,                           )
                                            )
 v.                                         )   Case No.: 5:19-cv-894-LCB
                                            )
 THE BIRDIE BOYS II, INC., et al.,          )
                                            )
       Defendants.                          )

                                 MEMORANDUM

      The parties have filed a joint Stipulation of Dismissal (Doc. 16). Parties may

dismiss a lawsuit voluntarily by filing a stipulation of dismissal signed by all parties

who have appeared, except in suits involving class or derivative actions,

unincorporated associations, and receiverships, or where voluntary dismissal is

subject to an applicable federal statute. Fed. R. Civ. P. 41(a)(1)(A)(ii). None of these

exceptions apply in this case.

      Because the parties have filed a joint stipulation of dismissal signed by all

parties who have appeared, the case was dismissed with prejudice immediately upon

filing of the stipulation. Love v. Wal-Mart Stores, Inc., 865 F.3d 1322, 1325 (11th

Cir. 2017) (holding that a stipulation of dismissal is “self-executing” and dismisses

the case upon proper filing).

      The Clerk of Court is therefore DIRECTED to close this case.
 Case 5:19-cv-00894-LCB Document 17 Filed 06/17/20 Page 2 of 2




DONE and ORDERED this June 17, 2020.


                          _________________________________
                          LILES C. BURKE
                          UNITED STATES DISTRICT JUDGE




                               2
